Order entered March 22, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-01246-CR

                          JOHNATHAN COOPER, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                        On Appeal from the 297th District Court
                                Tarrant County, Texas
                           Trial Court Cause No. 1031532D

                                       ORDER
      Before the Court is appellant’s March 19, 2019 motion to extend the time to file

appellant’s brief. We GRANT IN PART the motion and ORDER appellant’s brief filed on or

before THIRTY DAYS from the date of this order.


                                                  /s/   LANA MYERS
                                                        JUSTICE